EXHIBIT 10.7

 

TECHNOLOGY TRANSFER AGREEMENT

 

This Technology Transfer Agreement (“Agreement”) is entered into on June 22,
2015 (“Effective Date”) by and between 8198381 Canada Inc., a corporation duly
formed and existing under the laws of Canada (“Seller”), and Loop Holdings,
Inc., a corporation duly formed and existing under the laws of Nevada
(“Purchaser”). The parties hereby agree as follows:

 

1. Background.

 

1.1 Daniel Solomita, is (i) the sole beneficial holder of securities and the
sole officer and director of Seller, and (ii) the majority holder of shares of
common stock and the sole officer and director of Purchaser.

 

1.2 Purchaser has paid good and valuable consideration to Seller, and Seller
will invoice Purchaser on a monthly basis in the future, to perform certain
services related to the development of PET depolymerization technology,
including but not limited to, the design and engineering of production
facilities, equipment testing, cost reduction assessment of chemical processes,
product purity testing and research and development related to PET plastic
production facilities (the “PET Depolymerization Technology”).

 

1.3 Seller’s services enumerated in Section 1.1 have never been memorialized in
a writing but have previously agreed by way of oral contract to assign the PET
Depolymerization Technology to Purchaser. Seller hereby acknowledges that it has
received all consideration necessary for the assignment of the PET
Depolymerization Technology.

 

1.4 Seller wishes to confirm in writing that it has sold its right, title and
interest in PET Depolymerization Technology and related know-how, technology and
plan for commercializing the same to Purchaser.

 

1.5 Purchaser wishes to confirm in writing that it has purchased such PET
Depolymerization Technology and related know-how, technology and plan for
commercializing the same.

 

2. Definitions. Certain terms are defined in the text of this Agreement, and in
addition, the following terms shall have the following definitions:

 

2.1 “Closing Date” means the date on which Purchaser shall transfer title to the
Patents (as defined below) and Subject Technology (as defined below) to
Purchaser.

 

2.2 “Patents” means those patents and applications related to the PET
Depolymerization Technology, and all reissues, reexaminations, extensions,
continuations, continuations in part, continuing prosecution applications, and
divisions of such patents and applications; provisional patent applications that
are or will be continuations or continuations in part of such patents and
applications; and foreign counterparts to any of the foregoing including without
limitation utility models.

 

 
1


--------------------------------------------------------------------------------




 

 2.3 “Subject Technology” means: all technology, know-how, methods, documents,
materials, Patents and information as of the Effective Date and in the future
relating to the PET Depolymerization Technology, and the idea and plan to
commercialize the same.

 

4. Transfer of Patents and Subject Technology.

 

4.1 Subject Technology Assignment. Seller hereby sells, assigns, transfers and
conveys to Purchaser all right, title and interest it has in and to the Subject
Technology and all inventions and discoveries described therein.

 

4.2 Assignment of Causes of Action. Seller hereby sells, assigns, transfers and
conveys to Purchaser all right, title and interest it has in and to all causes
of action and enforcement rights, whether currently pending, filed, or
otherwise, related to the Subject Technology.

 

5. Additional Obligations.

 

5.1 Further Assurances. At the reasonable request of Purchaser and without
demanding further consideration from Purchaser, Seller agrees to execute and
deliver such other instruments and do and perform such other acts and things as
may be reasonably necessary for effecting completely the consummation of the
transfer of ownership in and to the Subject Technology or any part thereof as
contemplated hereby, including without limitation execution, acknowledgment and
recordation of other such papers, and using all reasonable best efforts to
obtain the same from the respective inventors, as necessary or desirable for
fully perfecting and conveying unto Purchaser the benefit of the transfer of
ownership in and to the Subject Technology as contemplated hereby.

 

5.2 Further Assistance. Subject to the terms and conditions hereof, Seller
agrees, upon the reasonable request of Purchaser, to do all things necessary,
proper, or advisable, including without limitation the execution, acknowledgment
and recordation of specific assignments, oaths, declarations and other documents
on a country-by-country basis, to assist Purchaser in obtaining, perfecting,
sustaining, and/or enforcing the Subject Technology. Such assistance may also
include providing, and obtaining from the respective inventors, prompt
production of pertinent facts and documents, giving of testimony, execution of
petitions, oaths, powers of attorney, specifications, declarations or other
papers and other assistance reasonably necessary for filing patent applications,
complying with any duty of disclosure, and conducting prosecution,
reexamination, reissue, interference or other priority proceedings, opposition
proceedings, cancellation proceedings, public use proceedings, infringement or
other court actions and the like with respect to the Subject Technology.
Seller’s agreement to render any of the foregoing assistance is subject to
Purchaser’s payment of all reasonable expenses of Seller incurred in connection
therewith and the availability of Seller’s personnel.

 

 
2


--------------------------------------------------------------------------------




 

6. Representations and Warranties.

 

Seller hereby warrants to Purchaser as follows:

 

6.1 Authority. Seller has the right and authority to enter into this Agreement
and to carry out its obligations hereunder.

 

6.2 Title and Contest. Seller has good and marketable title to the Subject
Technology, including without limitation all rights, title, and interest in the
Subject Technology to sue for infringement thereof. The Subject Technology is
free and clear of all liens, mortgages, security interests or other
encumbrances, and restrictions on transfer. There are no actions, suits, claims
or proceedings threatened, pending or in progress on the part of any named
inventor of the Subject Technology relating in any way to the Subject Technology
and Seller has not received notice of (and Seller is not aware of any facts or
circumstances which could reasonably be expected to give rise to) any other
actions, suits, investigations, claims or proceedings threatened, pending or in
progress relating in any way to the Subject Technology. There are no existing
contracts, agreements, options, commitments, proposals, bids, offers, or rights
with, to, or in any person to acquire any of the Subject Technology.

 

6.3 Existing Licenses. No rights or licenses have been granted under the Subject
Technology.

 

6.4 Restrictions on Rights. Purchaser will not be subject to any covenant not to
sue or similar restrictions on its enforcement or enjoyment of the Subject
Technology as a result of the transaction contemplated in this Agreement, or any
prior transaction related to the Subject Technology.

 

6.5 Conduct. To Seller’s knowledge, none of Seller or its representatives has
engaged in any conduct, or omitted to perform any necessary act, the result of
which would invalidate any of the Subject Technology or hinder its enforcement.

 

6.6 Enforcement. Seller has not put a third party on notice of actual or
potential infringement of any of the Subject Technology or considered
enforcement action(s) with respect to the Subject Technology.

 

6.7 Patent Office Proceedings. None of the patents part of the Subject
Technology have been or are currently involved in any reexamination, reissue,
interference proceeding, or any similar proceeding and that no such proceedings
are pending or threatened.

 

6.8 Related Assets. There are no other patents issued and/or applications
pending for or on behalf of Seller which are subject to a “Terminal Disclaimer”
under 37 C.F.R. §1.321 that require any of such patents issued and/or
applications and any of the patents part of the Subject Technology conveyed in
this Agreement to remain under common ownership.

 

6.9 Fees. All maintenance fees, annuities, and the like due on any patents
related to the Subject Technology have been timely paid through the Effective
Date.

 

 
3


--------------------------------------------------------------------------------




 

6.10 Validity and Enforceability. To Seller’s knowledge, any patents related to
the Subject Technology have never been found invalid or unenforceable for any
reason in any administrative, arbitration, judicial or other proceeding, and
Seller has not received any notice or information of any kind from any source
suggesting that the patents related to the Subject Technology may be invalid or
unenforceable.

 

7. Miscellaneous.

 

7.1 No Representation or Warranty. Seller makes no representations or warranties
whatsoever that any of the patents related to the Subject Technology covered by
this agreement are either valid or are infringed by any other parties.

 

7.2 Limitation on Consequential Damages. Except in the case of fraud by seller,
neither party shall be liable to the other for loss of profits, or any other
indirect or special, consequential, punitive or incidental damages, however
caused, even if advised of the possibility of such damage. The parties
acknowledge that these limitations on potential liabilities were an essential
element in setting consideration under this agreement.

 

7.3 Limitation of Liability. Except in the case of fraud by Seller, in no event
shall either party’s total liability under this Agreement exceed the
consideration paid by such party. The parties acknowledge that these limitations
on potential liabilities were an essential element in setting consideration
under this agreement.

 

7.4 Compliance with Laws. Notwithstanding anything contained in this Agreement
to the contrary, the obligations of the parties shall be subject to all laws,
present and future, of any government having jurisdiction over the parties and
this transaction, and to orders, regulations, directions or requests of any such
government.

 

7.5 Governing Law. Any claim arising under or relating to this Agreement shall
be governed by the internal substantive laws of the State of California without
regard to principles of conflict of laws.

 

7.6 Jurisdiction. Each party hereby agrees to jurisdiction and venue in the
courts of the State of California or the Federal courts sitting therein for all
disputes and litigation arising under or relating to this Agreement.

 

7.7 Entire Agreement. The terms and conditions of this Agreement, including its
exhibits, constitutes the entire agreement between the parties with respect to
the subject matter hereof, and merges and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions.
Neither of the parties shall be bound by any conditions, definitions,
warranties, understandings, or representations with respect to the subject
matter hereof other than as expressly provided herein. The section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. No oral explanation
or oral information by either party hereto shall alter the meaning or
interpretation of this Agreement. No amendments or modifications shall be
effective unless in a writing signed by authorized representatives of both
parties. These terms and conditions will prevail notwithstanding any different,
conflicting or additional terms and conditions which may appear on any purchase
order, acknowledgment or other writing not expressly incorporated into this
Agreement. This Agreement may be executed in two (2) or more counterparts, all
of which, taken together, shall be regarded as one and the same instrument.

 

 
4


--------------------------------------------------------------------------------




 

7.8 Notices: All notices required or permitted to be given hereunder shall be in
writing, shall make reference to this Agreement, and shall be delivered by hand,
or dispatched by prepaid air courier or by registered or certified airmail,
postage prepaid, addressed as follows:

 

 

In the case of Seller:

 

In the case of Purchaser:

 

 

 

Loop Holdings Inc.

1999 Avenue of the Stars, Suite 2520

Los Angeles, California 90067

 

8198381 Canada Inc.

1999 Avenue of the Stars, Suite 2520

Los Angeles, California 90067

 

Such notices shall be deemed served when received by addressee or, if delivery
is not accomplished by reason of some fault of the addressee, when tendered for
delivery. Either party may give written notice of a change of address and, after
notice of such change has been received, any notice or request shall thereafter
be given to such party at such changed address.

 

7.9 Relationship of Parties. Neither party has any express or implied right or
authority to assume or create any obligations on behalf of the other or to bind
the other to any contract, agreement or undertaking with any third party.
Nothing in this Agreement shall be construed to create a partnership, joint
venture, employment or agency relationship between Seller and Purchaser.

 

7.10 Equitable Relief. Each party agrees that damages alone would be
insufficient to compensate the other for any material breach of this Agreement,
acknowledges that irreparable harm would result from a breach of this Agreement,
and consents to the entering of an order for injunctive relief to prevent a
breach or further breach, and the entering of an order for specific performance
to compel performance of any obligations under this Agreement.

 

7.11 Severability. The terms and conditions stated herein are declared to be
severable. If any paragraph, provision, or clause in this Agreement shall be
found or be held to be invalid or unenforceable in any jurisdiction in which
this Agreement is being performed, the remainder of this Agreement shall be
valid and enforceable and the parties shall use good faith to negotiate a
substitute, valid and enforceable provision which most nearly effects the
parties’ intent in entering into this Agreement.

 

7.12 Waiver. Failure by either party to enforce any term of this Agreement shall
not be deemed a waiver of future enforcement of that or any other term in this
Agreement or any other agreement that may be in place between the parties.

 

7.13 Assignment. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns, with the further understandings,
however, that neither party shall have the right to assign this Agreement (or
any or its rights hereunder) to any person, firm or corporation in the absence
of having received the other party’s prior written consent therefore, which
consent shall not be unreasonably withheld or denied.

 

[signature page follows]

 

 
5


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

Seller:

 

Purchaser:

 

 

 

 

 

8198381 CANADA INC.

 

LOOP HOLDINGS INC.

 

 

 

 

 

 

 

By:

/s/ Daniel Solomita

 

By:

/s/ Daniel Solomita

 

Name:

Daniel Solomita

 

Name:

Daniel Solomita

 

Title:

President

 

Title:

President

 

 

 

6

--------------------------------------------------------------------------------

 

